Examiner’s Comments
1.	This office action is in response to the remarks received on 8/30/2022.
	Claims 1-12 have been canceled by applicant.
	Claims 13-14 are pending and have been examined on the merits, and now allowed.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 8/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for allowance
3.	The following is an examiner’s statement of reasons for allowance: 
With respect to claims 13 and 14, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical instrument for use with a robotic surgical system, and an articulation system drivable by the motor-driven control outputs, comprising: a first articulation actuator; a first articulation cable driven by the first articulation actuator to articulate the end effector about the first articulation axis; a second articulation actuator; and a second articulation cable driven by the second articulation actuator to articulate the end effector about the second articulation axis; and an actuating member operably supported within the elongate shaft assembly, wherein the actuating member is operatively coupled to the firing member, wherein, when the drive system is driven by the motor-driven control outputs, a first actuation advances the actuating member a first distance and a second actuation retracts the actuating member a second distance, and wherein the second distance is greater than -2-Application Serial No. 17/718,524 Response dated August 30, 2022 the first distance. 
The prior art of record (US 5,792,135) shows cable articulation but does not disclose or teach the claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
9/6/2022